DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
A provided by 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
		(1) A product and a process specially adapted for the manufacture of said product; or
		(2) A product and process of use of said product; or

		(4) A process and an apparatus or means specifically designed for carrying out the said process; or
		(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.  Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

The pump assembly centering pins species are as follows:
		Species 1:	Fig. 1, Pump Assembly (1) having centering pins (24(s)) disposed in the cover element (4) with no bearing bushings (10, 11, as are otherwise shown in the embodiment of Figs. 3 and 4) used as centering pins, (Claims 1, 5-6, and 8-9); and
		Species 2:  	Figs. 3 and 4, Pump Assembly (1) having outer centering pins (leftmost 34(s) in Fig. 3) disposed in the base element (3) and inner centering pins (34, 34) disposed in the base element (3) that are the bearing bushings (10, 11), (Claims 1-11).   

	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, Claims 1 and 11 are generic to all of the species described above. 

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:
		Species 1 and 2 each lack unity of invention because even though the inventions of these species require the technical feature of having all said centering pins are aligned with respect to one another exclusively via the cover element or the base plate (Claim 1) or wherein a plurality of centering pins are provided only in either the base plate or the cover element for aligning the gear wheels with respect to a pressure chamber provided in the housing, wherein a first bearing bushing for receiving the first gear wheel, a second bearing bushing for receiving the second gear wheel, and at least two connecting elements are provided as the centering pins (Claim 11), this connecting pin technical feature is not a special technical feature as it does not make a contribution over at least the prior art evidence of Bodzak et al. (US2003/0180160) (BODZAK).

	
	
	1. A pump assembly (title, Abstract, Figs. 1-4), comprising 
		- a housing (housing part 10 + cap part 12, in combination, ¶ 0010, lines 6 and 7, Fig. 2) with at least one base plate (10) and a cover element (12), which are interconnectable (via fasteners shown in the upper and lower portions of Fig. 2) in order to form a pressure chamber (pump chamber 14, ¶ 0010, line 9); and 
		- two gear wheels (gear wheels 16, 18, ¶ 0010, lines 14-17), wherein an outer circumferential surface of the first gear wheel (16) has a first toothing with a first outside diameter and an outer circumferential surface of the second gear wheel (18) has a second toothing with a second outside diameter (¶ 0013, lines 5-9, the teeth have outer diameters and outer circumferential surfaces), wherein the gear wheels (16, 18) intermesh (¶ 0010, line 9) via the toothings in order to convey a fluid (Abstract, lines 4-9); wherein the gear wheels (16, 18) are arranged along an axial direction in the pressure chamber (14, Fig. 2) between the base plate (10) and the cover element (12); 
		wherein the pressure chamber (14) is formed in the housing (10+12, in combination) at least by two bores (17, 19, Fig. 1), 
		wherein the first gear wheel (16) is arranged in a first bore (17) with a first inside diameter and the second gear wheel (18) is arranged in a second bore (19) with a second inside diameter (Abstract, lines 4-9), wherein a plurality of centering pins (bearings 24, 26 are pin-like structures on to which the gears 17, 18 are received) are provided for aligning the bores (17, 19) and the gear wheels (16, 17) with respect to one another (become aligned when the gear wheels are received on the bearings 24, 26, Fig. 2), wherein all said centering pins (24, 26) are 

11. A method for producing a pump assembly (title, Abstract, Figs. 1-4), wherein the pump assembly has at least one housing (housing part 10+cap part 12, in combination, ¶ 0010, lines 6 and 7) with at least one base plate (10) and a cover element (12) and also two gear wheels (gear wheels 16, 18, ¶ 0010, lines 14-17) as a conveying mechanism (Abstract, lines 4-9), wherein an outer circumferential surface of the first gear wheel (16) has a first toothing with a first outside diameter and an outer circumferential surface of the second gear wheel (18) has a second toothing with a second outside diameter (¶ 0013, line 6, and teeth have outside diameters and outer circumferential surfaces), wherein the gear wheels (16, 18) are each ring gears (each of 16, 18 are shaped like a ring); wherein the method comprises the following steps: 
		a) providing the base plate (10), the cover element (12), the first gear wheel (16) and also the second gear wheel (18); wherein a plurality of centering pins (bearings 24, 26 are pin-like structures on to which the gears 16, 18 are received) are provided only in the base plate (10) for aligning the gear wheels (16, 18) with respect to a pressure chamber (14) provided in the housing (10+12, in combination), wherein a first bearing bushing (24) for receiving the first gear wheel (16), a second bearing bushing (26) for receiving the second gear wheel (18), and at least two connecting elements (the two fasteners at the upper and lower portion of Fig. 2 further align the gears in the pressure chamber via alignment of the shaft 30 relative to the housing) are provided as the centering pins; 
		b) arranging the first gear wheel (16) on the first bearing bushing (24) and arranging the second gear wheel (18) on the second bearing bushing (26) such that the gear wheels intermesh via the toothings in order to convey a fluid (Abstract, lines 4-9); 


	Thus, as noted above, the features common to all the claims do not constitute "special technical features" since they do not make a contribution over the prior art in light of at least the prior art evidence of BODZAK.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR
1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner’s Note on Species Assignment
Fig. 2 of the specification shows a pump assembly (1, Fig. 1) having centering pins (24(s)) disposed in the intermediate element (12) with no bearing bushings (10, 11, that are otherwise shown in the embodiment of Figs. 3 and 4) used as centering pins.  The centering pins (24(s), Fig. 2) are all disposed in the intermediate element (12, ¶ 0043) and so are not all exclusive to disposition in the base plate (3) or the cover element (4) as is recited in independent Claims 1 and 11 (Claim 1, last three lines and Claim 11, lines 9-14).  Thus, Fig. 2 is not designated as a species above as Claims 1-11 not recite features directed to the centering pins (24(s)) disposed in the intermediate element (12).   

Conclusion
A telephone call was not made to request an oral election to the above restriction requirement due to Applicants being foreign applicants that reside outside of the United States.    

Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number
is (313)446-4907. The Examiner can normally be reached on M-F 8:30 AM - 5:00
PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
	Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W THIEDE/Examiner, Art Unit 3746 
Tuesday January 17, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746